DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al (US 2012/0050459).
As to claim 6, Yoon et al disclose (fig. 4) a distributed optical fiber sensor (OF) of dynamic stress state, said sensor (OF) comprising: said sensor (OF) comprising: an optical assembly (lens system, fibre optic system), (see paragraph [0018]) comprising at least one laser (300) emitting at a wavelength (laser beam), said optical assembly (lens system, fibre optic system) being configured to generate a series of optical pulses (laser beams), (see paragraph [0038]); an optical fiber (OF) exhibiting a first end (IN, Inlet) and a second end (OUT, Outlet) and of optical length L (length of optical fiber OF), (see paragraphs [0041]); a so-called writing laser assembly (green laser, blue laser, red laser) comprising at least one laser (300) emitting a series of so-called writing pulses (laser beams) at a pump frequency (frequency) and a laser beam (laser beam) emitting (emitted) a series of so-called writing pulses (laser beams) at a signal frequency (frequency) different from the frequency (frequency), (paragraphs [0038]-[0039]; an optical system (lens system, fibre optic system), (paragraph [0018]) configured to: inject through 
As to claim 7, Yoon et al disclose (fig. 4) the distributed optical fiber sensor (OF) wherein the writing laser assembly (300) comprises: said laser (300) emitting a laser beam (laser beam); means (OF) for dividing (splitting) said beam (laser beams) into two pathways (fiber pathways); means (OUT, Outlet within fiber OF) for shifting the pump frequency (frequency) toward a signal frequency (frequency) on one of the pathways (fiber pathways); means (300) for generating pulses (laser beams) on the two frequency-shifted optical pathways (fiber pathways) being of acousto-optical modulators type (200), (paragraphs [0037]-[0041]).
As to claim 8, Yoon et al disclose (fig. 4) the distributed optical fiber sensor (OF) wherein said optical system (lens system, fibre optic system), (paragraph [0018]) is configured such that said reference beam (reference beam) interferes (interfere) having been injected into said optical fiber (OF) with said signal optical pulses (object beam, light from scene), arising from said optical pulses (laser beams) injected, then propagated in said fiber (OF), (paragraphs [0007], [0037]-[0041]).
As to claim 9, Yoon et al disclose (fig. 4) the distributed optical fiber sensor (OF) wherein said optical system (lens system, fibre optic system) is configured such that said reference beam (reference beam) interferes (interferes) having been injected into said optical fiber (OF) with said signal optical pulses (object beam, light from scene), arising from said optical pulses (laser beam) injected then propagated in said fiber (OF), (paragraphs [0007], [0037]-[0041]).
As to claim 10, Yoon et al disclose (fig. 4) the distributed optical fiber sensor (OF) wherein the second end (OUT, Outlet) of the fiber (OF) comprises a reflecting treatment, (paragraphs [0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 2012/0050459) in view of Beckmann et al (4,708,471).
A to claim 1, Yoon et al disclose (fig. 4) a distributed optical fiber sensor (OF) of dynamic stress state, said sensor (OF) comprising: an optical assembly (lens system, fibre optic system), (paragraph [0018]) comprising at least one laser (300) emitting at a wavelength (laser beam), said optical assembly (lens system, fibre optic system), (paragraph [0018]) being configured to generate a series of optical pulses (laser beams), (see paragraphs [0038]-[0039]); an optical fiber (OF) exhibiting a first end (IN, Inlet) and a second end (OUT, Outlet) and of optical length L (length of optical fiber OF), (see paragraph [0041]); an optical system (fibre 
12. 	As to claim 2, Yoon et al disclose (fig. 4) the distributed optical fiber sensor (OF) wherein the optical assembly (lens system, fibre optic system), (paragraph [0018]) comprising at  least one laser (200) emitting at a wavelength (laser beams), comprises first means which may be a first acousto-optical modulator (200) for generating optical pulses (laser beams), (paragraph [0039]).
13. 	As to claim 11, Yoon et al disclose (fig. 4) the distributed optical fiber sensor (OF) wherein said fiber is single-mode (single mode), (paragraph [0038]).
14. 	As to claim 12, Yoon et al disclose (fig. 4) the distributed optical fiber sensor (OF) wherein said fiber (OF) is multimode (multimode) as illustrated in figure 4, (paragraph [0039]).
15. 	As to claim 13, Yoon et al disclose (fig. 4) the distributed optical fiber sensor (OF) wherein the emission wavelength (laser beams) of the optical assembly (lens system, fibre optic system) is equal to 1.5 µm, (paragraphs [0018]).
3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 2012/0050459) in view of Beckmann et al (4,708,471), and further in view of Finfer et al (US 2014/0163889).
17. 	As to claim 3, Yoon et al disclose (fig. 4) the distributed optical fiber sensor (OF) comprising at least: comprising at least one laser (300) emitting at a wavelength (laser beam); at the input (IN, Inlet) of said optical fiber (OF); and at the input of said liquid-crystal light valve (200), (paragraph [0041]). Yoon et al in view of Beckmann et al fail to disclose a circulator (27) positioned: at the output (OUT, Outlet) of said optical assembly (lens system, fibre optic system); and a coupler. Finer et al disclose (fig. 1) a circulator (27) positioned: at the output of said optical assembly (fibre optic system), a coupler (700) situated at the output (OUT, Outlet) of said fiber (OF) so as to create two optical pathways (5, 6) carrying output optical pulses (laser pulsed light); means (9) for delaying said fiber output pulses (laser pulsed light) on one (5) of said two pathways (5, 6) so as to create a signal pathway (5) carrying signal optical pulses (laser pulse light) and a reference pathway (6) carrying reference optical pulses (reference light) so as to generate said interference zones (3, 4), (paragraphs [0045]-[0047]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yoon et al to include a circulator and a coupler as taught Finfer et al in order to superimpose the reference light and the signal light received by the liquid crystal light valve to generate hologram images. 
Allowable Subject Matter
18. 	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
20. 	Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
21. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878